Exhibit 10.1

 

Execution Version

VOTING AND SUPPORT AGREEMENT
(PARENT)

This VOTING AND SUPPORT AGREEMENT, dated as of April 15, 2015 (this
“Agreement”), is made and entered into by and between Medytox Solutions, Inc., a
Nevada corporation (the "Company"), and the stockholder of CollabRx, Inc., a
Delaware corporation ("Parent”), listed on Schedule A hereto (the
“Stockholder”).

RECITALS

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Parent and CollabRx Merger Sub, Inc., a Nevada corporation and a direct
wholly owned subsidiary of Parent (“Merger Sub”), are entering into an Agreement
and Plan of Merger (the “Merger Agreement”), which provides, among other things,
for the merger of Merger Sub with and into the Company (the “Merger”), upon the
terms and subject to the conditions set forth in the Merger Agreement;

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Merger Agreement;

WHEREAS, as of the date hereof, the Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Parent Common Stock set forth across from such Stockholder’s name on Schedule
A attached hereto and has the voting and dispositive power in connection with
the Merger with respect to such shares (“Existing Shares” and, together with any
shares of Parent Common Stock acquired after the date hereof, whether upon the
exercise of options, conversion of convertible securities or otherwise, the
Stockholder’s “Shares”); and

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
the Company has required that the Stockholder agrees, and the Stockholder has
agreed, to enter into this Agreement.

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties agree as follows:

AGREEMENT

1.                   Agreement to Vote; Irrevocable Proxy; Etc.

(a)                 Agreement to Vote. Subject to the terms and conditions
hereof, the Stockholder hereby irrevocably and unconditionally agrees that, from
and after the date hereof and until the Termination Date, at any meeting of the
holders of Parent Common Stock, however called, or in connection with any
written consent of the holders of Parent Common Stock, such Stockholder shall
(i) appear at such meeting or otherwise cause all of such Stockholder’s Shares
to be counted as present thereat for purposes of calculating a quorum and
respond to any other request by the Company or Parent for written consent, if
any, and (ii) vote (or cause to be voted) such Stockholder’s Shares or grant
consent, as applicable (x) in favor of (A) approval of the Merger and the other
transactions contemplated by the Merger Agreement, including without limitation
the Parent Share Issuance and the Asset Contribution, (B) the amendments to
Parent's certificate of incorporation in the form and setting forth the
substance recommended to the Stockholder by the Parent Board, (C) the election
to the Parent Board of the individuals specified on Section 6.3 of the Company
Disclosure Letter and the removal from the Parent Board (to the extent any such
individuals have not previously resigned or been removed) of any individuals not
specified on Section 7.3(g) of the Company Disclosure Letter as being a member
of the Parent Board immediately following the Effective Time and (D) any other
Parent Proposals and any other matter that is required to facilitate the
consummation of the Merger and the other transactions contemplated by the Merger
Agreement, including without limitation any adjournment or postponement of such
meeting, if necessary, to permit further solicitation and vote of proxies if
there are insufficient votes at the time of such meeting to approve the adoption
of the Merger, and (y) against (1) any Parent Takeover Proposal, (2) any
proposal made in opposition to or in competition with the Merger, or which would
result in a breach of the Merger Agreement, or (3) any other action involving
Parent or any Subsidiary of Parent that would reasonably be expected to have the
effect of impeding, materially interfering with, materially delaying, materially
postponing, or otherwise impairing the ability of Parent to consummate the
Merger. Subject to the terms and conditions hereof, the Stockholder shall not
enter into any agreement or understanding with any Person prior to the
termination of this Agreement to vote in any manner inconsistent herewith.
Subject to the terms and conditions hereof, the obligations of the Stockholder
specified in this Section 1(a) shall not be affected by the commencement, public
proposal, public disclosure or communication to Parent of any Parent Takeover
Proposal prior to the Termination Date.

1

 



(b)                 Irrevocable Proxy. The Stockholder hereby revokes any and
all previous proxies and powers of attorney granted with respect to such
Stockholder’s Shares, and the Stockholder shall not grant any subsequent proxy
or power of attorney with respect to such Stockholder’s Shares, except as set
forth in this Agreement or required by a Letter of Transmittal. By entering into
this Agreement, subject to the last sentence of this Section 1(b), the
Stockholder hereby grants, or agrees to cause the applicable record holder to
grant, a proxy appointing the Company, any designee of the Company and each of
the Company’s officers, with full power of substitution and re-substitution, as
such Stockholder’s attorney-in-fact and proxy, for and in such Stockholder’s
name, to be counted as present and vote and express consent or dissent with
respect to such Stockholder’s Shares for the purposes set forth in Section 1(a).
The proxy granted by the Stockholder pursuant to this Section 1(b) is, subject
to the last sentence of this Section 1(b), irrevocable and is coupled with an
interest, in accordance with Section 212(e) of the Delaware General Corporation
Law, and is granted in order to secure such Stockholder’s performance under this
Agreement and also in consideration of the Company entering into this Agreement
and the Merger Agreement. If Stockholder fails for any reason to be counted as
present, consent or vote such Stockholder’s Shares in accordance with the
requirements of Section 1(a), then the Company shall have the right to cause to
be present, consent or vote such Stockholder’s Shares in accordance with the
provisions of Section 1(a). The proxy granted by the Stockholder shall be
automatically revoked upon the valid termination of this Agreement in accordance
with Section 5.

(c)                 Stockholder Restrictions. From the date of this Agreement
until the Termination Date and except as otherwise contemplated in the Merger
Agreement, the Stockholder shall not (i) sell, transfer, pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, pledge,
encumbrance, assignment or other disposition of, or limitation on the voting
rights of, any of such Stockholder’s Shares (any such action, a “Transfer”);
provided that nothing in this Agreement shall prohibit the exercise by the
Stockholder of any options to purchase Shares, (ii) deposit any of such
Stockholder’s Shares into a voting trust or enter into a separate voting
agreement with respect to such Stockholder’s Shares, (iii) take any action,
either directly or indirectly, that would cause any representation or warranty
of such Stockholder contained herein to become untrue or incorrect, in each
case, in any material respect, or would reasonably be expected to have the
effect of preventing or disabling such Stockholder from performing its, his or
her obligations under this Agreement or (iv) commit or agree to take any of the
foregoing actions. Any action taken in violation of the foregoing sentence shall
be null and void ab initio. Notwithstanding the foregoing, the Stockholder may
make Transfers of Shares by will, for estate or tax planning purposes, for
charitable purposes or as charitable gifts or donations; provided, that, as a
condition to any such Transfer, each transferee agrees in writing to be bound by
the terms of this Agreement applicable to such Stockholder and to hold such
Shares subject to all the terms and provisions of this Agreement to the same
extent as such terms and provisions bound such Stockholder. If any involuntary
Transfer of any of the Shares shall occur, the transferee (which term, as used
herein, shall include the initial transferee and any and all subsequent
transferees of the initial transferee) shall take and hold such Shares subject
to all of the restrictions, liabilities and rights under this Agreement, which
shall continue in full force and effect until the Termination Date.

(d)                 Additional Shares. The Stockholder hereby agrees, during the
term of this Agreement, to promptly notify the Company of any new Shares
acquired by such Stockholder, if any, after the execution of this Agreement. Any
such Shares shall be subject to the terms of this Agreement as though owned by
such Stockholder on the date of this Agreement. In the event of a stock split,
stock dividend or distribution, or any change in the Parent Common Stock by
reason of any split-up, reverse stock split, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“Existing Shares” and “Shares” shall be deemed to refer to and include such
shares as well as all such stock dividends and distributions and any securities
into which or for which any or all of such shares may be changed or exchanged or
which are received in such transaction.

2

 



(e)                 Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in the Company, any of the Persons identified in Section
1(b) or any other Person any direct or indirect ownership or incidence of
ownership of or with respect to, or pecuniary interest in, any of the Shares.
All rights, ownership and economic benefits of and relating to, and pecuniary
interest in, the Shares shall remain vested in and belong to the Stockholder,
and neither the Company, the Persons identified in Section 1(b) nor any other
Person shall have any power or authority to direct the Stockholder in the voting
or disposition of any of the Shares, except as otherwise expressly provided in
this Agreement.

2.                   Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to the Company, as of the date
hereof, and at all times during the term of this Agreement, as follows:

(a)                 Authorization; Validity of Agreement; Necessary Action. Such
Stockholder has full power and authority to execute and deliver this Agreement,
to perform its, his or her obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder, and, assuming this Agreement constitutes a valid
and binding obligation of the Company, constitutes a valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

(b)                 Shares. Such Stockholder’s Existing Shares are owned
beneficially and/or of record by such Stockholder, as set forth on Schedule A
attached hereto. Such Stockholder’s Existing Shares constitute all of the shares
of Parent Common Stock owned of record or beneficially by such Stockholder as of
the date hereof, and, except for such Stockholder’s Existing Shares, such
Stockholder does not beneficially own or have any right to acquire (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing) any shares
of Parent Common Stock or any securities convertible into shares of Parent
Common Stock (other than pursuant to any option, stock award or similar
compensation plan adopted by Parent). Such Stockholder has the voting power,
sole power of disposition, sole power to issue instructions with respect to the
matters set forth in Section 1 hereof and power to agree to all of the matters
set forth in this Agreement with respect to each of such Stockholder’s Existing
Shares as set forth on Schedule A attached hereto, with no other limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities Laws, the organizational documents of Parent and the terms of this
Agreement and the Merger Agreement.

(c)                 No Conflicts. The execution and delivery of this Agreement
by such Stockholder do not, and the performance of the terms of this Agreement
by such Stockholder will not, (a) require the consent or approval of any other
Person pursuant to any agreement, obligation or instrument binding on such
Stockholder or its, his or her properties or assets, (b) except as may otherwise
be required by federal securities Laws, conflict with or violate any Law
applicable to such Stockholder or pursuant to which any of its, his or her
properties or assets are bound or (c) violate any other agreement to which such
Stockholder is a party, including any voting agreement, stockholders agreement,
irrevocable proxy or voting trust. Except for that certain Stockholders
Agreement dated as of July 12, 2012, such Stockholder’s Existing Shares are not,
with respect to the voting or transfer thereof, subject to any other agreement,
including any voting agreement, stockholders agreement, irrevocable proxy or
voting trust.

(d)                 Brokers and Finders. Such Stockholder has not employed any
broker or finder or incurred any liability for any brokerage fees, commissions,
finder’s fees or other similar fees or commissions in connection with this
Agreement based upon arrangements made by or on behalf of the Stockholder in
its, his or her capacity as such.

(e)                 Acknowledgment. Such Stockholder understands and
acknowledges that the Company is entering into the Merger Agreement in reliance
upon such Stockholder’s execution, delivery and performance of this Agreement.

3.                   Representations and Warranties of the Company. The Company
hereby represents and warrants to the Stockholder, as of the date hereof, and at
all times during the term of this Agreement, as follows:

(a)                 Organization. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Nevada.

3

 



(b)                 Corporate Authorization; Validity of Agreement; Necessary
Action. The Company has the requisite corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby have been duly and validly authorized by
the Company Board, and no other corporate action or proceedings on the part of
the Company are necessary to authorize the execution and delivery by the Company
of this Agreement, and the consummation by the Company of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company, and, assuming this Agreement constitutes a valid and binding obligation
of the Stockholder, constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

(c)                 No Conflicts. The execution and delivery of this Agreement
by the Company do not, and the performance of the terms of this Agreement by the
Company will not, (a) require the consent or approval of any other Person
pursuant to any agreement, obligation or instrument binding on the Company, (b)
except as may otherwise be required by federal securities Laws, conflict with or
violate any Law applicable to the Company or (c) violate any other material
agreement to which the Company is a party.

4.                   Further Assurances. From time to time, at any other party’s
request and without further consideration, each party hereto shall execute and
deliver such additional documents and take all such further lawful action as may
be reasonably necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement.

5.                   Termination. This Agreement, and the irrevocable proxy set
forth in Section 1(b), shall automatically terminate, and no party shall have
any rights or obligations hereunder and this Agreement shall become null and
void and have no further force or effect with no liability on the part of any
party hereto upon the earliest to occur of (a) the Effective Time, (b) a valid
termination of the Merger Agreement in accordance with its terms, and (c) a
Parent Adverse Recommendation Change or a Company Adverse Recommendation Change
(any such date shall be referred to herein as the “Termination Date”). Nothing
in this Section 5 shall relieve any party of liability for breach of this
Agreement prior to the termination of this Agreement pursuant to its terms.

6.                   Costs and Expenses. All costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated hereby shall be paid by the party incurring such expenses.

7.                   Amendment and Modification; No Waiver. This Agreement may
be amended, modified and supplemented in any and all respects only by written
agreement executed and delivered by each of the respective parties. No provision
of this Agreement may be waived, discharged or terminated other than by an
instrument in writing signed by the party against whom the enforcement of such
waiver, discharge or termination is sought, except that this Agreement may be
terminated as set forth in Section 5. The failure of either party to exercise
any right, power or remedy provided under this Agreement or otherwise available
in respect of this Agreement at law or in equity, or to insist upon compliance
by any other party with its obligations under this Agreement, shall not
constitute a waiver of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

8.                   Notices. Any notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement shall be
in writing and shall be deemed to have been duly given (a) when delivered or
sent if delivered in person or sent by facsimile transmission (provided
confirmation of facsimile transmission is obtained); (b) on the fifth (5th)
Business Day after dispatch by registered or certified mail (return receipt
requested and first-class postage prepaid); or (c) on the next Business Day if
transmitted by national overnight courier (with proof of service), in each case
as follows:

(a)                 if to the Company, to:

Medytox Solutions, Inc.
400 South Australian Avenue, Ste. 800
West Palm Beach, FL 33401
Attn: Seamus Lagan
Fax: (561) 855-1620

with a copy (which shall not constitute notice) to:

Akerman LLP
One Southeast Third Avenue, 25th Fl.
Miami, FL 33131
Attn: J. Thomas Cookson
Fax; (305) 374-5095

4

 



(b)                 if to the Stockholder, to the address set forth on the
signature page hereto;

with a copy (which shall not constitute notice) to:

CollabRx, Inc.
44 Montgomery Street, Ste. 800
San Francisco, CA 94104
Attn: Thomas R. Mika
Fax: (415) 248-5350

and a copy (which shall not constitute notice) to:

Goodwin Procter LLP
135 Commonwealth Drive
Menlo Park, CA 94025
Attn: William Davisson
Fax: (650) 752-3114

9.                   Interpretation. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement they shall be deemed to be followed by the words “without
limitation”.

10.                Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by e-mail of a pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.                Entire Agreement; No Third Party Beneficiaries. This
Agreement (together with the Schedules hereto and the Merger Agreement, the
Company Support Agreements, the other Parent Support Agreements, the Post-Merger
Stockholders Agreement and the Confidentiality Agreement) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and is
not intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder. This Agreement is intended to create a contractual
relationship between the Stockholder and the Company and is not intended to
create, and does not create, any agency, partnership, joint venture or any like
relationship between any of the parties hereto. Without limiting the generality
of the foregoing, none of the Stockholder or the Company, by entering into this
Agreement, intends to form a “group” for purposes of Rule 13d-5(b)(1) of the
Exchange Act or any other similar provision of applicable Law with each other or
any other stockholder of Parent.

12.                Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

13.                Specific Performance; Remedies Cumulative.

(a)                 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties shall be
entitled to seek the remedy of specific performance of the terms hereof, in
addition to any other remedy at law or equity.

5

 



(b)                 Remedies Cumulative. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

14.                Governing Law. This Agreement shall be governed and construed
in accordance with the Laws of the State of New York without giving effect to
the principles of conflicts of law thereof.

15.                Assignment. Except as set forth in Section 1(c), neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

16.                Consent to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by the
other party or its successors or assigns may be brought and determined
exclusively in any federal or state court located in the State and County of New
York (the "Applicable Courts"), and each of the parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
to its property, generally and unconditionally, to the exclusive jurisdiction of
the Applicable Courts and agrees that it will not bring any legal action or
proceeding with respect to this Agreement or for recognition and enforcement of
any judgment in respect hereof in any court other than the Applicable Courts.
Each of the parties hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement or for recognition and enforcement of any
judgment in respect hereof, (a) any claim that it is not personally subject to
the jurisdiction of the Applicable Courts for any reason other than the failure
to lawfully serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such Applicable Court or from any legal process commenced in
such Applicable Court (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable Law, that (i)
the action in any such Applicable Court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
Applicable Courts. Each Party irrevocably consents to service of process in the
manner provided for notices in Section 8; provided that nothing in this
Agreement shall affect the right of any Party to serve process in any other
manner permitted by Law.

17.                WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 17.

18.                Negotiated Terms. The provisions of this Agreement are the
result of negotiations between the parties. Accordingly, this Agreement shall
not be construed in favor of or against any party by reason of the extent to
which the party or any of his or its professional advisors participated in its
preparation.

6

 



19.                Action in Stockholder Capacity Only. The parties acknowledge
and agree that this Agreement is entered into by the Stockholder solely in its,
his or her capacity as the record and/or beneficial owner of such Stockholder’s
Shares and nothing in this Agreement shall restrict or limit in any respect any
action taken by such Stockholder in its, his or her capacity as a director or
officer of Parent. The taking of any action (or failure to act) by the
Stockholder in its, his or her capacity as an officer or director of the Parent
will in no event be deemed to constitute a breach of this Agreement.

20.                Documentation and Information. The Stockholder (i) consents
to and authorizes the publication and disclosure by Parent and the Company of
such Stockholder’s identity and holdings of the Shares, and the nature of such
Stockholder’s commitments, arrangements and understandings under this Agreement,
in any disclosure document required by Law, rule or regulation in connection
with the Merger or any other transaction contemplated by the Merger Agreement
(and, with respect to any other press release or similar announcement,
authorizes publication and disclosure of such information if the Stockholder has
given prior consent to such press release or other announcement) and (ii) agrees
as promptly as practicable to give to Parent and the Company any information
reasonably related to the foregoing as either may reasonably require for the
preparation of any such disclosure documents. As promptly as practicable, the
Stockholder shall notify Parent and the Company of any required corrections with
respect to any written information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent such Stockholder
becomes aware that any have become false or misleading in any material respect.

[Signature Pages Follow]

7

 



IN WITNESS WHEREOF, the Company and the Stockholder have caused this Agreement
to be signed as of the date first written above.

 

MEDYTOX SOLUTIONS, INC.

By: /s/ Seamus Lagan
Name: Seamus Lagan
Title: Chief Executive Officer

 

 

STOCKHOLDER

/s/ Thomas R. Mika

Name: Thomas R. Mika

Address for Notice:

c/o CollabRx, Inc.
44 Montgomery St., Ste. 800


San Francisco, CA 94104    

 

8

 



SCHEDULE A

Stockholder

Existing Shares

Thomas R. Mika 277,338 Common Stock

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9

 